Citation Nr: 0704501	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  99-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1972 to April 
1974.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision denying the 
reopening of the veteran's claim for service connection for 
paranoid schizophrenia.  The Board has remanded the case 
three times, most recently in June 2005 for the veteran to be 
scheduled for a Travel Board hearing, as requested.  The 
veteran properly filed to postpone the first scheduled 
hearing and then failed to attend the rescheduled hearing.  
While the veteran's representative has submitted a letter 
stating that the veteran would like for the hearing to be 
rescheduled, the response was not received within 15 days of 
the unattended scheduled hearing and did not contain a 
sufficient explanation as to the reason the veteran could not 
attend the hearing as required by 38 C.F.R. § 20.704(d).  As 
such, no new hearing will be scheduled for the veteran.  It 
is also noted that the veteran and his mother testified in 
front of the undersigned judge at a Travel Board hearing in 
July 2000.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for 
paranoid schizophrenia in a May 1995 rating decision.  This 
decision was not appealed by the veteran.

2.  Evidence submitted since the May 1995 final rating 
decision is either cumulative or redundant of evidence of 
record prior to that date and is not new and material with 
regards to the claims for service connection for paranoid 
schizophrenia.


CONCLUSION OF LAW

New and material evidence has not been presented since the 
May 1995 final rating decision, and the claim for service 
connection for paranoid schizophrenia is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

During the course of the veteran's appeal, the Veterans' 
Claims Assistance Act was enacted.  Accordingly, VA is 
required to notify the veteran of: (1) the information and 
evidence needed to substantiate and complete his claim, (2) 
what part of that evidence he is responsible for providing, 
(3) what part of that evidence VA will attempt to obtain for 
him, and (4) the need to send the RO any additional evidence 
that pertains to his claim.  38 C.F.R. § 3.159.  

The veteran was issued a letter outlining all but the last 
element of the duty to notify in a December 2003 letter.  The 
veteran has not been prejudiced by lack of notification for 
this letter was followed by the RO's adjudication of the 
claim in a supplemental statement of the case issued in May 
2004 containing the full language of 38 C.F.R. § 3.159 (to 
include the fourth element of the duty to notify). 

The veteran has filed to reopen a claim for service 
connection for paranoid schizophrenia.  Whereupon a veteran 
files a claim to reopen, VA is required to notify that 
veteran of the correct legal standard that must be met to 
reopen the claim as well as the reason for the last final 
disallowance of the claim so that the veteran may be able to 
readily determine what evidence would be sufficient to reopen 
the service connection claim.  Here, the veteran was notified 
of these required elements in the analysis section of a 
September 2002 supplemental statement of the case.  
Therefore, VA has fulfilled its specific duties to notify 
with regard to claims to reopen.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical, service personnel, VA treatment, 
Social Security Administration, and private medical records.  
There does not appear to be any other evidence, VA or 
private, relevant to the claim at this time.  Although an 
examination for paranoid schizophrenia has not been 
accomplished, given the lack of any medical evidence of the 
condition during service or for years thereafter, it does not 
appear that an examination at this time would provide any 
probative evidence with respect to the question of whether 
the veteran had paranoid schizophrenia during service.  
Therefore, an examination is not necessary to adjudicate the 
instant claim.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

II.  Claim to Reopen

By a May 1995 rating decision, the RO denied reopening a 
claim for service connection for paranoid schizophrenia 
because there was no medical evidence linking the veteran's 
current psychological diagnosis to his service.  The veteran 
was notified of this adverse rating decision together with 
his rights regarding the appeal of a decision that was 
adverse to his interests.  The veteran did not respond.  
Because he did not file a valid notice of disagreement within 
one year of notification of the May 1995 rating decision, the 
rating decision became final.  As a result of the final 
rating decision, the case must be reopened before the claim 
for service connection for paranoid schizophrenia can be 
considered on the merits.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
It is noted that 38 C.F.R. § 3.156 was amended in August 
2001; however, the veteran had filed the claim to reopen 
prior to the effective date of the amended regulation.  
Accordingly, the claim must be adjudicated under the 
regulation that was in existence at the time of the claim to 
reopen.  Evidence received subsequent to a final rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995).

The evidence of record at the time of the last final 
disallowance included the veteran's service medical records, 
VA treatment records indicating a diagnosis of paranoid 
schizophrenia and the veteran and his mother's statements 
regarding possible traumatic incidents during service.

Evidence received since the May 1995 rating decision includes 
VA treatment records indicating complaints and treatment 
regarding paranoid schizophrenia including indications of 
complaints regarding the same traumatic incidents in service 
as were described in prior written statements.  While these 
records were not in existence prior to the last final 
disallowance, the records are not new or material because 
they merely show a current diagnosis of paranoid 
schizophrenia and the veteran had a current diagnosis at the 
time of the last final disallowance.  In addition, the 
indication of a history of traumatic events in service as 
described by the veteran are exactly the same as those events 
claimed, and not proven, in written statements that were of 
evidence prior to the last final disallowance.  Nothing in 
the claims file submitted since the May 1995 final rating 
decision indicates a relationship between the veteran's 
paranoid schizophrenia and his service.

Since there is no evidence of record received since the last 
final disallowance that relates the veteran's current 
paranoid schizophrenia to service, there is no new and 
material evidence to reopen the veteran's claim for 
entitlement to service connection for paranoid schizophrenia.  
As a result, the veteran's claim for entitlement to service 
connection for paranoid schizophrenia is not reopened.


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for paranoid 
schizophrenia is not reopened.



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


